 Case 19-01233           Doc 19    Filed 02/21/20 Entered 02/21/20 13:40:53              Desc Main
                                     Document     Page 1 of 3




                            UNITED STATES BANKRUPTCY COURT
                               NORTHERN DISTRICT OF IOWA

IN RE:                                                     )   CHAPTER 7
                                                           )   CASE NO. 19-01233
ADAM EDWARD BURKEN and                                     )
KIMBERLY ANN BURKEN                                        )   APPLICATION FOR APPROVAL OF
                                                           )   EMPLOYMENT OF ATTORNEY OR
                                                           )   ACCOUNTANT: RECOMMENDATION
            Debtor(s).                                     )   AND ORDER


         1. Applicant is the trustee in this case.

         2. Applicant believes that the employment of an Attorney is necessary to represent or assist

            in any legal matters as they pertain to the turnover of any non-exempt wages and 2019

            income tax refunds and any other legal matters within this case.

         3. Eric W. Lam and the firm of Simmons Perrine Moyer Bergman PLC are qualified by

            reason of practice and experience to render such representation or assistance.

         4. The fees for services rendered by Eric W. Lam and the firm of Simmons Perrine Moyer

            Bergman PLC in the performance of duties on behalf of the estate will be $390.00 per

            hour plus reimbursement of out-of-pocket expenses.

         5. The applicant has disclosed to the undersigned that they have the following connections

            with the debtor(s), creditors, or any other parties-in-interest:

                None except Applicant’s firm in other unrelated matters has been adverse
                to and/or represented Collins Community Credit Union, DuTrac
                Community Credit Union, First Central State Bank, PNC Bank, Bank of
                the west, Best Buy, Discover Financial Services, Equifax, Experian,
                Sam’s, U.S. Department of Education, who are creditors and parties in
                interest in this case, but are not the primary targets of the Trustee’s pursuit.
                Applicant therefore believes he is qualified.




                                                     (1)
  Case 19-01233       Doc 19     Filed 02/21/20 Entered 02/21/20 13:40:53             Desc Main
                                   Document     Page 2 of 3

       WHEREFORE, applicant prays that the Court approve the employment of Eric W. Lam, and

the firm of Simmons Perrine Moyer Bergman PLC for the purposes described herein, subject to the

approval of any compensation and expenses by the court in accordance with 11 U.S.C. §328(a).


       Dated:_____02/17/2020___                       ___/s/ Sheryl L. Schnittjer________
                                                       SHERYL L. SCHNITTJER
                                                      CHAPTER 7 TRUSTEE
                                                      24695 207th Ave.
                                                      Delhi, IA 52223




                                 RULE 2104(a) VERIFICATION

       I, Eric W. Lam, of Simmons Perrine Moyer Bergman PLC, named in the foregoing

Report, declare under penalty of perjury that the foregoing is true and correct according to the

best of my knowledge and belief.



       Dated:_____02/20/2020_________                 ___/s/ Eric W. Lam______________
                                                      Eric W. Lam
                                                      SIMMONS PERRINE MOYER
                                                      BERGMAN PLC
                                                      115 Third St. SE, Ste. 1200
                                                      Cedar Rapids, IA 52401



                RECOMMENDATION OF THE UNITED STATES TRUSTEE

       Based on the Application made by the trustee, I recommend that the professional

employment applied for by the trustee be approved for the purpose indicated in the application.

               2/21/20
       Dated:_______________________                  United States Trustee, Region 12


                                                            /s/ Janet G. Reasoner
                                                      By:________________________________
                                                         ID #76543



                                                (2)
  Case 19-01233       Doc 19      Filed 02/21/20 Entered 02/21/20 13:40:53   Desc Main
                                    Document     Page 3 of 3




                                              ORDER

       Upon the foregoing Application and Recommendation and for cause shown, and pursuant

to the provisions of Title 11, United States Code, §327, it is

       ORDERED, the professional employment applied for is hereby APPROVED subject to

the limitations provided for by Title 11, United States Code, §328.

       Dated and Entered__________________________________.



                                              ____________________________________
                                              UNITED STATES BANKRUPTCY JUDGE




                                                 (3)
